Citation Nr: 0100261	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, secondary to bronchial asthma.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Service Program


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1977 and from April 1981 to April 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
secondary to bronchial asthma, and which continued a 30 
percent rating for bronchial asthma.

The veteran's claim of entitlement to an increased rating for 
bronchial asthma is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  The August 1994 Board decision which denied service 
connection for a psychiatric disability secondary to 
bronchial asthma is final.

2.  The evidence submitted subsequent to the August 1994 
Board decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a psychiatric disorder, secondary to 
bronchial asthma.


CONCLUSIONS OF LAW

1.  The August 1994 Board rating decision which denied 
entitlement to service connection for a psychiatric 
disability secondary to bronchial asthma is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the August 1994 Board 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, secondary to bronchial asthma.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder secondary to bronchial 
asthma.  After a review of the record, the Board finds that 
the claimant has submitted new and material evidence and his 
claim of entitlement to service connection for a psychiatric 
disorder secondary to bronchial asthma is reopened.  To that 
extent only, his claim is granted.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The Board denied entitlement to service connection for a 
psychiatric disorder secondary to bronchial asthma in an 
August 1994 decision.  That decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder secondary to bronchial 
asthma subsequent to the August 1994 Board decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to that aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that his psychiatric 
disorder is proximately due to or the result of his service-
connected bronchial asthma or is aggravated by his bronchial 
asthma.  The Board finds that new evidence has been submitted 
to support the claimed connection.

The veteran has submitted an April 1999 letter from a private 
physician which states that his chronic bronchial asthma is a 
precipitating factor of his mental condition.  The Board 
finds that new evidence is material and must be considered to 
fairly adjudicate the veteran's claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claimant's claim of 
entitlement to service connection for a psychiatric disorder 
secondary to bronchial asthma and that claim is reopened.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
condition secondary to bronchial asthma and that claim is 
reopened.  To that extent only this claim is granted.



REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

The veteran was provided a November 1998 VA respiratory 
examination.  However, that respiratory examination did not 
provide all of the data required to adjudicate a claim of 
entitlement to an increased rating for bronchial asthma.  The 
Board feels that a VA examination would be useful in 
determining the current severity of the veteran's asthma.

The Board recognizes that a September 1999 form in the 
veteran's claims folder indicates that he failed to report 
for a requested VA examination.  However, there is no 
evidence of record which indicates that the veteran was 
informed of the date and time of that examination.

In addition, the decision attached above reopened the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder secondary to bronchial asthma.  The 
Board feels that a medical opinion regarding any relationship 
between those disabilities is needed.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA respiratory and mental disorders 
examinations.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners in conjunction with the 
examinations.  Specifically the examiners 
should provide the following information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The respiratory examiner should 
conduct pulmonary function tests and 
should state values for FEV-1 and 
FEV-1/FVC, which should be recorded 
as a percentage of predicted values.  
The examiner should state whether or 
not the veteran uses inhalational or 
bronchodilator therapy, and if so, 
should state the frequency (i.e., 
intermittent, daily).  The examiner 
should state whether or not the 
veteran takes inhalational anti-
inflammatory medication.  The 
examiner should state whether or not 
the veteran has required courses of 
systemic (oral or parenteral) 
corticosteroids, and if so, should 
state the frequency (i.e., 
intermittent, daily).  The examiner 
should state whether or not the 
veteran requires at least monthly 
visits to a physician for required 
care of exacerbations.  The examiner 
should state whether or not the 
veteran requires daily use of 
immuno-suppressive medications.  The 
examiner should state whether or not 
the veteran has had more than one 
attack per week with episodes of 
respiratory failure.

c)  The mental disorders examiner 
should provide a full five-axis 
diagnosis pursuant to the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition, of the 
American Psychiatric Association 
(DSM-IV).  The examiner should state 
whether or not any mental disorder 
present is proximately due to or the 
result of the veteran's bronchial 
asthma.  The examiner should also 
state whether or not any mental 
disorder present is aggravated by 
the veteran's bronchial asthma.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.





		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 



